Citation Nr: 1233213	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  05-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral pes planus. 

2.  Entitlement to an initial compensable disability rating prior to May 31, 2012 and a disability rating greater than 30 percent beginning May 31, 2012 for mild nuclear sclerotic cataracts and vitreous cells most likely related to sarcoidosis and potential lupus. 

3.  Entitlement to an initial compensable disability rating for a scar on the left nostril now characterized as entitlement to an initial disability rating greater than 50 percent for scars of the nose and forehead. 

4.  Entitlement to an initial compensable rating for a scar on the right second toe now characterized as entitlement to an initial disability rating greater than 20 percent for painful scars.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to December 2003. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

With regard to the mild nuclear sclerotic cataracts and vitreous cells issue, the RO granted service connection for mild nuclear sclerotic cataracts and vitreous cells most likely related to sarcoidosis and potential lupus by rating decision dated in March 2004 and assigned a noncompensable disability rating effective December 23, 2003.  The Veteran disagreed with this decision and perfected an appeal.  Subsequently, by rating decision dated in June 2012 the RO increased the Veteran's disability rating for mild nuclear sclerotic cataracts and vitreous cells to 30 percent disabling effective May 31, 2012.  

With regard to both of the scar issues, the RO granted service connection for scars of the forehead, nose, right ribs, right foot, and left wrist by rating decision dated in March 2004 and assigned a noncompensable disability rating effective December 23, 2003.  The Veteran disagreed with this decision and perfected an appeal.  Subsequently, by rating decision dated in April 2009 the RO increased the rating for the left wrist synovial cyst to 10 percent effective July 23, 2008 and assigned a separate 10 percent rating for a scar on the forehead effective December 23, 2003.  Thereafter, by rating decision dated in December 2011 the RO increased the rating for scars of the nose and forehead to 50 percent disabling, granted service connection for painful scars (specifically noting scars of the forehead, left nostril, and right second toe) assigning a 20 percent disability rating effective December 23, 2003, and granted service connection for right toe scar assigning a noncompensable disability rating effective December 23, 2003.   

As higher ratings are available for the Veteran's disabilities, prior to and/or since the assigned effective dates, the claims remain before the Board and are as listed on the title page. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

This case was previously before the Board in December 2007 and August 2010 at which times the claim was remanded for further development.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In December 2011 correspondence the Veteran raised the issues of entitlement to service connection for sleep apnea, metatarsalgia, and nasal septum deviation.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to an initial compensable disability rating for bilateral pes planus, entitlement to an initial disability rating greater than 30 percent for mild nuclear sclerotic cataracts and vitreous cells most likely related to sarcoidosis and potential lupus, entitlement to an initial compensable disability rating for a scar on the left nostril now characterized as entitlement to an initial disability rating greater than 50 percent for scars of the nose and forehead, and entitlement to an initial compensable rating for a scar on the right second toe now characterized as entitlement to an initial disability rating greater than 20 percent for painful scars are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, beginning December 23, 2003, the Veteran's mild nuclear sclerotic cataracts and vitreous cells most likely related to sarcoidosis and potential lupus has been manifested by a remaining field of vision of 45 for the left eye and 43 for the right eye.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, and no higher, for mild nuclear sclerotic cataracts and vitreous cells most likely related to sarcoidosis and potential lupus, beginning December 23, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.75, 4.83a, 4.84a, Diagnostic Codes (DCs) 6000- 6080 (prior to December 10, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected mild nuclear sclerotic cataracts and vitreous cells most likely related to sarcoidosis and potential lupus is more disabling than currently evaluated.

Service treatment records show that the Veteran was assessed with anterior and posterior uveitis with vitritis in 1985.  He was seen again in March 1986 for complaint of chronic inflammation of the eyes, was evaluated by Ophthalmology and assessed with low-grade uveitis and vitreous inflammation possible secondary to sarcoidosis, and was started on Pred-Forte steroid therapy.  

The Veteran submitted a claim for service connection for various disorders, including his eye disorder, in October 2003 and was afforded a VA examination in November 2003.  By rating decision dated in March 2004 the RO granted service connection for, among other disorders, mild nuclear sclerotic cataracts and vitreous cells most likely related to sarcoidosis and potential lupus and assigned noncompensable disability rating effective December 23, 2003.  The Veteran disagreed with the initial rating assigned and perfected an appeal.    

Legal Criteria

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The average impairment as set forth in VA's Schedule for Rating Disabilities, codified in 38 C.F.R. Part 4, includes diagnostic codes which represent particular disabilities. Generally, the degrees of disabilities specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  Id.  If an unlisted condition is encountered it is rated under a closely related disease or injury in which the functions affected, the anatomical localization, and the symptomatology are closely analogous. 38 C.F.R. § 4.20.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's mild nuclear sclerotic cataracts and vitreous cells was previously rated under DC 6000-6028, 38 C.F.R. § 4.84a  (2008), and was thus rated on the basis of residuals under DC 6028 for other cataract.  See 38 C.F.R. § 4.27.  However, as was noted in the August 2010 Board remand, a July 2008 VA examination report reflects a history of bilateral sarcoid uveitis, last active in June 2008, with symptoms of pain, redness, and blurring treated by a private ophthalmologist and a diagnosis of chronic bilateral uveitis secondary to sarcoid. 

Given the diagnosis of chronic uveitis, the Board found that DC 6000 for uveitis was applicable.  Under DC 6000, uveitis, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, with a minimum rating of 10 percent during active pathology. 38 C.F.R. § 4.84a.  Although the Veteran's visual acuity was noncompensable and he denied episodic incapacity, the July 2008 VA examination report did not provide field vision and the record was inadequate as to whether he had rest-requirements.  

The Board notes that while the Veteran's appeal was pending, the Rating Schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The Board notes that the Veteran filed his claim in October 2003; thus, the post-2008 regulation does not apply to his claim. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-79 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a. 

The Veteran's mild nuclear sclerotic cataracts and vitreous cells has been assigned a noncompensable rating prior to May 31, 2012 and a 30 percent disability rating beginning May 31, 2012 under DC 6000-6080.  

Relevant Medical Evidence

Evidence relevant to the severity of the Veteran's bilateral eye disorder throughout the appeal period includes VA eye examinations dated in November 2003, July 2008, July 2011, and February 2012.  

During the November 2003 VA examination the Veteran reported a bilateral injury to his eyes, including an orbital blowout of the left eye in a sports injury.  He had a history of a sarcoid and lupus and reported recurring foreign body sensation as well as decreased visual acuity bilaterally.  Uncorrected visual acuity was 20/60 in each eye and best-corrected visual acuity was 20/30 in each eye with the following refraction:  The current habital prescription was right eye -/25 diatasphere, left eye - .25 -75 axis 180.  The Veteran had no afferent pupillary defect.  Confrontation fields were quite normal and he had slightly constricted Goldmann fields.  There was full extraocular motility and ortho at distance.  Tonometry was 10 mmHg in each eye.  External examination was normal, he had one small scar near the lateral canthus in the periocular area.  Slitlamp examination revealed that lips, lashes, conjunctiva, cornea, anterior chamber, and irides were normal in both eyes.  He had 1+ nuclear sclerotic changes bilaterally.  In his vitreous, he had cells in the vitreous.  Dilated fundus examination revealed cup to disc ratio of 0.2 to 0.25 on the right and 0.25 on the left with normal macular and normal blood vessels.  His peripheral vitreous showed relatively dense cells and a hazy view.  The assessment was mild nuclear sclerotic cataracts bilaterally.  He had slo vitreous cells likely related to his history of sarcoid and potentially lupus as well.  The examiner noted that the nuclear sclerotic cataracts as well as the vitreous cells were the source of his reduced visual acuity and his slightly reduced Goldmann fields.  

During the July 2008 VA examination the Veteran reported that he had been diagnosed with bilateral sarcoid uveitis in 2003 while on active duty.  He was being treated for the condition by a civilian ophthalmologist.  He used pred forte ophthalmic solution tid-qid ou on a daily basis.  He reported that the uveitis was last active in June 2008.  The Veteran was currently being treated for multiple other medical conditions.  The symptoms were pain, redness, and blurring in both eyes.  There were no periods of incapacitation due to the eye disease and there was no history of congestive or inflammatory glaucoma.  Central visual acuity testing revealed the following:  


Right Eye
Left Eye
Uncorrected Far Vision
20/60
20/70
Corrected Far Vision
20/20
20/20
Uncorrected Near Vision
20/200@19"
20/200@19"
Corrected Near Vision
20/20@16"
20/20@16"

There was not more than four diopters of spherical correction between the eyes and visual acuity was not worse than 5/200.  Tonometry was conducted and revealed ta@10:24 10 (right eye pressure) and TA@10:24 12 (left eye pressure).  Nystagmus was not present and there was no loss of eyebrows or eyelashes.  Eyelids were normal.  Ptosis was not present in the right or left eye.  There was no lagophthalmos, symblepharon, diplopia, or strabismus.  The function of the lacrimal ducts was normal.  There was a lens abnormality, specifically iris adhesions on anterior capsule OU.  There were no residuals of an eye injury.  Fundoscopic examination was normal, specifically optic nerve was cdr .3/.3 ou nrri, vessels were within normal limits, macula and fundus were clear, media noted bilateral posterior vitreous detachments as well as vitreous floaters OS>OD, and periphery was intact -holes, -tears, -traction ou.  Findings on slit examination were normal, specifically lids/lacrimal were within normal limits ou, cornea was clear ou, anterior chamber was deep and clear without flare or cells ou, iris was intact and flat ou, and lens showed evidence of previous iris adhesions on anterior capsule ou.  Confrontation fields showed full to finger count OD; OS and manifest refraction showed OD:+0.75-0. 75x030 20/20 OS: +1.00-0.75x005 20/20 +2.00add ou 20/20, 20/20 @16".

With regard to employment history, it was noted that the Veteran retired from the military in 2003.  The diagnosis was chronic, bilateral uveitis secondary to sarcoid.   The problem associated with the diagnosis was redness, pain, and blurred vision when the condition was active.  There was a mild effect on chores, shopping, exercise, sports, recreation, traveling, and feeding.  There was no effect on bathing, dressing, toileting, and grooming.  Finally, there was moderate effect on the Veteran's driving.  

Pursuant to the August 2010 Board remand, the Veteran underwent another VA eye examination in July 2011, specifically so that a field of vision test could be conducted as well as an opinion with regard to whether the Veteran had any rest requirements because of his eye disorder.   

During the July 2011 VA examination the Veteran reported that  he had two to three flare-ups per year due to his eye disorder.  His last flare-up was two months earlier and it was treated with topical steroid drops and cycloplegia.  There was no history of hospitalization or surgery, trauma, eye neoplasm, or incapacitating periods due to eye disease.  The Veteran complained primarily of pain and redness.  Muscle function examination showed that no diplopia was present.  Fundoscopic examination of both eyes was abnormal.  Optic nerve, vessel, and macular were within normal limits and periphery was intact to 360 degrees.  However, media showed vitreous floaters.  There was, reportedly, no visual field defect.  Central visual acuity was not worse than 5/200.  There was no corneal disorder (including keratoconus) that resulted in severe irregular astigmatism that could be improved more by contact lenses than by eyeglass lenses.  There was no difference equal to two or more scheduled steps or lines of the near vision being worse.  There were also no more than three diopters of spherical correction between the eyes.  Distance visual acuity was 20/30 (uncorrected)/20/20 (corrected) for the right eye and 20/30 (uncorrected)/20/20 corrected for the left eye.  Near visual acuity was 20/100 (uncorrected)/20/20 (corrected) for the right eye and 20/100 (uncorrected)/20/20 corrected for the left eye.

With regard to the both eyes, slit lamp findings were abnormal.  Specifically, while lids/lacrimal and sclera/conjunctiva were within normal limits, the cornea and anterior chamber were clear, and the iris was intact, the lens showed pigment on anterior capsular from previous iritis.  Both eye lenses were intact.  There was no other lens abnormality.  Both right and left eye tonometry examination revealed an eye pressure of TA@1036 10.  There were no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  There were physical findings of abnormal accommodation and it was indicated that no eye had been removed.  Clinical testing revealed pupils to be perrl (-apd), confrontation fields were full OD:OS, and manifest refraction revealed mRX OD:+0.25-0.75x35 20/20 OS: +0.50-0.75x010 20/20 +2.25add ou.  It was noted that the Veteran was not employed and had been retired since 2003.      

Unfortunately, the July 2011 VA eye examiner did not conduct field of vision testing.  As such, the RO afforded the Veteran another VA examination in February 2012.  During that examination, the Veteran had bilateral corrected vision of 20/20, both distance and near.  It was also noted that the Veteran reported two to six flare-ups of uveitis per year, that last between 30 minutes and one month.  During a flare-up the Veteran required a half day to two days of rest period to return to functionality.  During flare-ups the Veteran reported significant photophobia and had a great deal of difficulty driving at night.  The reported redness and blurriness that was reported during flares was caused by the anterior uveitis and usually resolved between a half day and two days of commencing treatment with topical prednisone and cycloplegia.  

The Veteran complained primarily of pain and redness only during flare-up.  He also complained of glare and photophobia, also only during flare-up.  He reported between two and six episodes of incapacitation due to pain and photophobia per year due to bilateral anterior uveitis.  

Muscle function examination showed that no diplopia was present.  Fundoscopic examination of both eyes was not done as it was medically contraindicated.  There was, reportedly, no visual field defect.  Central visual acuity was not worse than 5/200.  There was no corneal disorder (including keratoconus) that resulted in severe irregular astigmatism that could be improved more by contact lenses than by eyeglass lenses.  There was no difference equal to two or more scheduled steps or lines of the near vision being worse.  There were also no more than three diopters of spherical correction between the eyes.  Distance visual acuity was 20/20 (uncorrected)/20/20 (corrected) for the right eye and 20/20 (uncorrected)/20/20 corrected for the left eye.  Near visual acuity was 20/20 (uncorrected)/20/20 (corrected) for the right eye and 20/20 (uncorrected)/20/20 corrected for the left eye.

With regard to the both eyes, slit lamp findings were abnormal.  Specifically, while lids/lacrimal and sclera/conjunctiva were within normal limits, the cornea and anterior chamber were clear, and the iris was intact, the lens showed pigment on anterior capsular.  Both eye lenses were intact.  There was no other lens abnormality.  There were no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  There were physical findings of abnormal accommodation (presbyopic) and it was indicated that no eye had been removed.  Clinical testing revealed that high res 15 fields were full OD: OS.  

The results of the visual field testing of the left eye were as follows:


Normal
Remaining
Loss
Temporally (180)
85
58
27
Down Temporally (225)
85
62
23
Down (270)
65
45
20
Down Nasally (315)
50
40
10
Nasally (0)
60
37
23
Up Nasally (45)
55
40
15
Up (90)
45
32
13
Up Temporally (135)
55
43
12
Total Field: 500
Total Loss
143
Remaining Field (Total Field Minus Total Loss)
357
Average Contraction (Remaining Field Divided by 8)
45

The results of the visual field testing of the right eye were as follows:


Normal
Remaining
Loss
Temporally (180)
85
60
25
Down Temporally (225)
85
55
30
Down (270)
65
43
22
Down Nasally (315)
50
40
10
Nasally (0)
60
29
31
Up Nasally (45)
55
37
18
Up (90)
45
30
15
Up Temporally (135)
55
45
10
Total Field: 500
Total Loss
161
Remaining Field (Total Field Minus Total Loss)
339
Average Contraction (Remaining Field Divided by 8)
43

Analysis

There are two periods of time at issue here: prior to May 31, 2012, while the Veteran's eye disorder was evaluated as noncompensably disabling; and from May 31, 2012 to the present while the Veteran's eye disorder was evaluated as 30 percent disabling.  The Board will consider the proper evaluation to be assigned for both periods.  See Hart, 21 Vet. App. at 505.  

Given the evidence of record, the Board finds that a disability rating of 30 percent is warranted for the Veteran's mild nuclear sclerotic cataracts and vitreous cells most likely related to sarcoidosis and potential lupus under the schedular criteria from for the entire length of the appeal.  Notably, the Veteran's current 30 percent disability rating is based on the diagnostic criteria for loss of field of vision and, none of the VA examiners prior to the February 2012 examiner actually tested the Veteran's field of vision.  The Board finds that it is highly likely that the Veteran suffered from the same or similar loss of field of vision prior to May 31, 2012 as demonstrated during the February 2012 VA eye examination.  Thus, affording the Veteran the benefit of the doubt, the Board finds that a disability rating of 30 percent is warranted beginning December 23, 2003, the day after the Veteran's discharge from military service.

As for the possibility of a higher rating, the Board is remanding this issue, as noted below, for outstanding Social Security disability treatment records.  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full a benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

A disability rating of 30 percent, and no higher, for mild nuclear sclerotic cataracts and vitreous cells most likely related to sarcoidosis and potential lupus, is granted, beginning December 23, 2003, subject to the regulations controlling payment of monetary benefits.


REMAND

Initially, the Board notes that during the February 2012 VA feet examination the Veteran reported that he was not working and was receiving Social Security disability benefits.  However, neither the decision nor medical records underlying this award are on file.  These records should be obtained on remand. See 38 U.S.C.A. § 5103A (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

Also, in the December 2007 remand, the Board, in part, requested that the RO afford the Veteran a VA examination to determine the current severity of his bilateral pes planus and to address several specific questions.  Specifically, it was requested that the examiner comment on whether there was pain on manipulation and use of the feet; whether there was objective evidence of marked deformity (pronation, abduction etc.), accentuated pain on manipulation and use of the feet, or characteristic callosities; or whether there was marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.   

Accordingly, the Veteran underwent a VA examination in July 2008; however, the report of that examination did not adequately address the questions posed by the Board.  Moreover, the examiner indicated that the examination was not for pes planus.

Thus, the Board remanded the claim again in August 2010 for another VA examination and the Veteran was afforded such an examination in February 2012.  Unfortunately, the report of that examination did not adequately address the questions posed by the Board either.  As such, the February 2012 VA examination is inadequate because the examiner did not address the questions posed by the Board and another examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Also, the Board finds that compliance with the December 2007 and August 2010 remands has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

Also, with regard to the mild nuclear sclerotic cataracts and vitreous cells most likely related to sarcoidosis and potential lupus issue, in the August 2010 Board remand it was noted that the Veteran was receiving treatment from a private ophthalmologist and the Board requested that the RO obtain these private treatment records.  Specifically, the August 2010 Board decision indicated that "the RO should attempt to obtain all treatment reports from his private ophthalmologist."  In response to this request the RO sent the Veteran a letter in August 2010 in which the RO requested that the Veteran "complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that we can obtain treatment information."  However, the RO did not specifically refer to the outstanding treatment records from the Veteran's private ophthalmologist.  On remand the RO should specifically request that the Veteran provide either the treatment records from his private ophthalmologist or complete an authorization form for these records so that the RO can obtain these records on his behalf.  

Finally, the Board notes that there is some confusion as to how the Veteran's service-connected right second toe scar has been rated.  As above, the RO granted service connection for scars of the forehead, nose, right ribs, right foot, and left wrist by rating decision dated in March 2004 and assigned a noncompensable disability rating effective December 23, 2003.  The Veteran disagreed with this decision and perfected an appeal.  Subsequently, by rating decision dated in December 2011 the RO granted service connection for painful scars (specifically noting that there were three to four painful scars) assigning a 20 percent disability rating effective December 23, 2003, and granted service connection for "right toe scar" assigning a noncompensable disability rating effective December 23, 2003.

The Board has found that the issue on appeal, entitlement to initial compensable rating for a scar on the right second toe, is now characterized as entitlement to an initial disability rating greater than 20 percent for painful scars as, according to a June 2011 VA scar examination, the Veteran's scar on his right second toe was noted to be painful.  However, the Veteran is separately service connected right a "right toe scar" as noncompensably disabling effective December 23, 2003.  The Board notes that the Veteran is also service connected for a right great toe scar.  Significantly, in the August 2010 Board decision the Board continued an initial compensable disability rating for the Veteran's service-connected right great toe scar.  On remand, the RO should clarify whether the Veteran's separately service-connected "right toe scar" contemplates the right great toe or right second toe or both.    

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims. The RO should then assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  In any event, the RO should attempt to obtain all treatment reports from his private ophthalmologist.

3. Schedule the Veteran for appropriate VA examination(s) to determine the current level of impairment resulting from his service-connected bilateral pes planus.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted. 

Specifically, the examiner should comment on whether there is pain on manipulation and use of the feet; whether there is objective evidence of marked deformity (pronation, abduction etc.), accentuated pain on manipulation and use of the feet, or characteristic callosities; or whether there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.

4. Clarify whether the Veteran's separately service-connected "right toe scar" contemplates the right great toe scar or the right second toe scar or both.    

5. Review the record and ensure that all the above actions are completed.  When the AMC/RO is satisfied that the record is complete and the examination is adequate, the claims should be readjudicated.  If any benefit sought on appeal remains denied, the AMC/RO must furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


